Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment to application 16/577,398 filed on 8/24/22. 
Response to Arguments
3.	Applicant's arguments filed on 8/24/22 have been fully considered but they are not persuasive.
4.	Applicant argues and presented the claim 1 and claim 15 is a method and system claims respectively and presented two charts allegedly showing the difference between them. However, claim 1 is rejected under claim 1 of the patent # 10,456,086 and claim 15 is also rejected under claim 1 of the patent # 10,456,086 as they both substantially have same limitations. Furthermore, it is not clear to the examiner that what the left column represents in each table. 
5.	Furthermore, as previously, examined and shown by the examiner table the examiner copied the table below for the convenience. The claim 1 and 15 both substantially has same limitations and were rejected under claim 1 of patent # 10,456,086. 
Instant Application 
Pat # 10,456,086
A system for generating a hypoglycemia risk signal associated with activity-induced hypoglycemia comprising a processor configured to: 
obtain a blood glucose signal (BGstart), a ratio of absolute insulin on board over total daily insulin signal (IOBabs/TDI), and an initial glycemic slope signal (So); 
generate a hypoglycemia risk signal based on a hypoglycemia prediction algorithm that determines the probability of a user being hypoglycemic during or after activity based on the obtained BGstart, IOBabs/TDI and So.
A method for predicting hypoglycemia for a user comprising: 
obtaining a blood glucose signal (BGstart), a ratio of absolute insulin on board over total daily insulin signal (IOB.sub.abs/TDI), and an initial glycemic slope signal (SO); 
determining a hypoglycemia risk signal with a hypoglycemia prediction algorithm that determines the probability of the user being hypoglycemic during or after exercise based on the blood glucose signal, the ratio of absolute insulin on board over total daily insulin signal, and the initial glycemic slope signal; and
determining a hypoglycemia risk state with a classifier algorithm that classifies the hypoglycemia risk signal to identify an actionable hypoglycemia risk state based on a predefined threshold.


6.	So, as previously mentioned, even though the claims were not identical they are similar and broaden in view of Patent # 10,456,086. 
7.	Furthermore, the applicant argues “
Predicting Hypoglycemia For A User v. Generating A Hypoglycemia Risk Signal Associated With Activity-Induced Hypoglycemia
Claims of US 10,456,086 are directed towards predicting hypoglycemia for a user,
whereas claims of US 16/577,398 are directed towards generating a hypoglycemia risk signal associated with activity-induced hypoglycemia. While a hypoglycemia risk signal associated
with activity-induced hypoglycemia signal can be used to predict hypoglycemia, generating a
hypoglycemia risk signal associated with activity-induced hypoglycemia is not the same or
similar to predicting hypoglycemia. For instance, a hypoglycemia risk signal can be used to
determine a hypoglycemia risk state to identify an actionable hypoglycemia risk state. See
Published Application, at [0008]. Merely determining a hypoglycemia risk state to identify an
actionable hypoglycemia risk state does not require, and need not involve, predicting
hypoglycemia for a user. Prediction of hypoglycemia, even with the hypoglycemia risk signal,
requires contemplation of additional factors (beyond merely generating a hypoglycemia risk
signal) that are non-obvious to one skilled in the art. 
As set forth in Applicant’s disclosure:
In one embodiment, the hypoglycemia prediction algorithm is the legit
transform of the probability of being hypoglycemic during or after exercise,
and is defined by the equation...
In one embodiment, the coefficient BO, B1, B2, B3 are 8.682, —0.082,
69.572, and —1.869, respectively. In other embodiments, the hypoglycemia
prediction algorithm may include additional or different terms, with different predetermined coefficients such that the hypoglycemia risk signal is based on additional signal as discussed below.
Published Application, at {J [0026]-[0027] (emphasis added).”

8.	Examiner takes a position that both of the claims (current application and patent # 10,456,086) claims and shown here and underlined above in the table “… generate a hypoglycemia risk signal based on a hypoglycemia prediction algorithm that …” So, the examiner is not sure how it is different and claim needs to be further amended to distinguish if applicant believes claims are directed to different subject matter. 
9.	Furthermore, applicant argues, 
“Digital Processor v. Processor
Claim 16 of US 10,456,086 requires a digital processor, whereas claim 1 of US
16/577,398 requires a processor. A digital processor is a specialized processor having
architecture optimized for the operational needs of digital signal processing. See Published
Application, at § [0060]. US 16/577,398 merely requires a processor, which can be digital or
analog. Digital processing and analog processing employ disparate processing protocols such
that use of one to the exclusion of the other requires contemplation of additional factors that are
non-obvious to one skilled in the art.
edicting hypoglycemia for a user. Prediction of hypoglycemia, even with the hypoglycemia risk signal, requires contemplation of additional factors (beyond merely generating a hypoglycemia risk signal) that are non-obvious to one skilled in the art. As set forth in Applicant’s disclosure: In one embodiment, the hypoglycemia prediction algorithm is the legit transform of the probability of being hypoglycemic during or after exercise, and is defined by the equation... In one embodiment, the coefficient BO, B1, B2, B3 are 8.682, —0.082, 69.572, and —1.869, respectively. In other embodiments, the hypoglycemia prediction algorithm may include additional or different terms, with different predetermined coefficients such that the hypoglycemia risk signal is based on additional signal as discussed below. Published Application, at {J [0026]-[0027] (emphasis added).”

9.	Examiner takes a position that the claim 15 is rejected under claim 1 so the argument regarding is moot. 
10.	Applicant further argues, “Exercise Module In Communication With Digital Processor v. No Exercise Module 
Claim 16 of US 10,456,086 requires an exercise module in communication with a 
processor, whereas claim 1 of US 16/577,398 only requires a processor. The exercise module 
can include additional circuits beyond those utilized by the processor (see e.g., Published Application, at [0044]). Furthermore, this exercise module must be configured to accommodate the operational needs of digital signal processing (discussed supra). Utilization of an operating module in addition to a processor (as opposed to just the processor itself) is a structurally different architecture with fundamental differences in operation that results in a non- obvious variant to the architecture utilizing merely a processor.  

11.	Examiner makes a determination and previously mentioned that exercise and activity is some kind of body movement so it is a broader term than exercise since the all every physical activity is exercise. Examiner, further makes a determination that if applicant believes that it is different than the claims further needs to be amended to point out the differences. 

12.	Exercise Module Generates A Hypoglycemia Risk Signal v.Processor Generates A Hypoglycemia Risk Signal 
With claim 16 of US 10,456,086, the exercise module generates a hypoglycemia risk signal. It is further noted that this hypoglycemia risk signal is used for the ultimate purpose of predicting hypoglycemia for a user (discussed supra). With claim 1 of US 16/577,3 98, the processor (not the exercise module in communication with the processor, as required by claim 16 of US 10,456,086) generates a hypoglycemia risk signal. The hypoglycemia risk signal of claim 1 of US 16/577,398 is for the purpose of it being associated with activity-induced hypoglycemia (discussed supra). 

13.	Examiner takes a position that the claim 15 is rejected under claim 1 so the argument regarding is moot. 
14.	Receives BGstart v. Obtains BGstart 
Claim 16 of US 10,456,086 requires receiving BGstart, whereas claim 1 of US 16/577,398 requires obtaining BGstart. Receiving a blood glucose signal (BGstan) is different from obtaining a BGstart. For instance, receiving can involve a push operation (e.g., something else pushes the signal), whereas obtaining can involve a push operation or a push and pull operation. System architecture for each is different and provides functionality that is patently distinct from eachother. See Published Application, at 
    PNG
    media_image1.png
    23
    23
    media_image1.png
    Greyscale
[0047] and [0062]-[0066]. 

15.	Examiner makes a determination and previously mentioned that since both receiving and obtaining BGstart is performed using the same steps namely by a ratio of insulin over board over total daily insulin signal (IOBabs/TDI) and an initial glycemic slope signal (S0); which help generate a hypoglycemia risk so, examiner makes a determination that it is same steps. Claims needs to be further amended to distinguish between obtain and receiving. 
16.	Determines A Hypoglycemia Risk Signal With A Hypoglycemia Prediction Algorithm v. Generates A Hypoglycemia Risk Signal Based On A Hypoglycemia Prediction Algorithm 
Claims of US 10,456,086 require determining hypoglycemia risk signal with a 
hypoglycemia prediction algorithm, whereas claims of US 16/577,3 98 require generating a hypoglycemia risk signal based on a hypoglycemia prediction algorithm. 
       Determining hypoglycemia risk signal is determining what the signal is, the scope of the risk signal, what the signal should be, or what the scope should be. Generating the signal is bringing into existence the signal. 
Determining hypoglycemia risk signal with a hypoglycemia prediction algorithm is using the hypoglycemia prediction algorithm to determine the signal. 
Generating a hypoglycemia risk signal based on a hypoglycemia prediction algorithm is using the algorithm, a portion of the algorithm, and/or the results of the algorithm to generate the signal. 

 17.	Examiner takes a position that both of the claims (current application and patent # 10,456,086) claims and shown here and underlined above in the table “… generate a hypoglycemia risk signal based on a hypoglycemia prediction algorithm that …” So, the examiner is not sure how it is different and claim needs to be further amended to distinguish if applicant believes claims are directed to different subject matter. 
18.	Determines Probability Of Being Hypoglycemic During Or After Exercise v. Determines Probability Of Being Hypoglycemic During Or After Activity
Claims of US 10,456,086 require determining probability of being hypoglycemic during
or after exercise, whereas claims of US 16/577,398 require determining probability of being
hypoglycemic during or after activity.
Activity is more encompassing than exercise. More importantly, the type of activity and
the degree with which that activity would influence the probability of entering hypoglycemia
during and after such activity requires contemplation of additional factors that are non-obvious to
one skilled in the art. See Published Application, at {J [0038]-[0039].
The differing terms recited by the independent claims, individually or in any
combination, result in non-obvious differences between the claims of US 10,456,086 and the
claims of US 16/577,398. Accordingly, the claims of the instant application are patentably
distinct from those of U.S. 10,456,086, and Applicant respectfully requests reconsideration and
withdrawal of the non-statutory double patenting rejections.


19.	Examiner makes a determination and previously mentioned that exercise and activity is some kind of body movement so it is a broader term than exercise since the all every physical activity is exercise. Examiner, further makes a determination that if applicant believes that it is different than the claims further needs to be amended to point out the differences. 

Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
21.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,456,086. Although the claims at issue are not identical, they are not patentably distinct from each other because exercise and activity can be obvious to one of the ordinary skilled in the art and with or without the classifier the system can generate the hypoglycemia risk. Please see the table below:
Instant Application 
Pat # 10,456,086
A system for generating a hypoglycemia risk signal associated with activity-induced hypoglycemia comprising a processor configured to: 
obtain a blood glucose signal (BGstart), a ratio of absolute insulin on board over total daily insulin signal (IOBabs/TDI), and an initial glycemic slope signal (So); 
generate a hypoglycemia risk signal based on a hypoglycemia prediction algorithm that determines the probability of a user being hypoglycemic during or after activity based on the obtained BGstart, IOBabs/TDI and So.
A method for predicting hypoglycemia for a user comprising: 
obtaining a blood glucose signal (BGstart), a ratio of absolute insulin on board over total daily insulin signal (IOB.sub.abs/TDI), and an initial glycemic slope signal (SO); 
determining a hypoglycemia risk signal with a hypoglycemia prediction algorithm that determines the probability of the user being hypoglycemic during or after exercise based on the blood glucose signal, the ratio of absolute insulin on board over total daily insulin signal, and the initial glycemic slope signal; and
determining a hypoglycemia risk state with a classifier algorithm that classifies the hypoglycemia risk signal to identify an actionable hypoglycemia risk state based on a predefined threshold.



Regarding claim 2, Claim is rejected under claim 1 of Pat # 10,456,086.
Instant Application
Pat # 10,456,086
The system of claim 1, wherein the processor is configured to determine a hypoglycemia risk state with a classifier algorithm that classifies the hypoglycemia risk signal to identify an actionable hypoglycemia risk state based on a predefined threshold.
A method for predicting hypoglycemia for a user comprising: 
obtaining a blood glucose signal (BGstart), a ratio of absolute insulin on board over total daily insulin signal (IOB.sub.abs/TDI), and an initial glycemic slope signal (SO); 
determining a hypoglycemia risk signal with a hypoglycemia prediction algorithm that determines the probability of the user being hypoglycemic during or after exercise based on the blood glucose signal, the ratio of absolute insulin on board over total daily insulin signal, and the initial glycemic slope signal; and
determining a hypoglycemia risk state with a classifier algorithm that classifies the hypoglycemia risk signal to identify an actionable hypoglycemia risk state based on a predefined threshold.


Regarding claim 3, Claim is rejected under claim 2 of Pat # 10,456,086.
Instant Application
Pat # 10,456,086
The system of claim 1, wherein the hypoglycemia prediction algorithm is: 
    PNG
    media_image2.png
    193
    551
    media_image2.png
    Greyscale
  US 16/577,398 wherein p0, /1, f32, and #3are predetermined constants.  
The system of claim 1, wherein the hypoglycemia prediction algorithm is: 
    PNG
    media_image2.png
    193
    551
    media_image2.png
    Greyscale
  US 16/577,398 wherein p0, /1, f32, and #3are predetermined constants.  Attorney Docket No. 


Regarding claim 4, Claim is rejected under claim 3 of Pat # 10,456,086.
Instant Application 
Pat # 10,456,086
The system of claim 2, wherein the classifier algorithm is: 
    PNG
    media_image3.png
    56
    412
    media_image3.png
    Greyscale
 wherein DETthresh is a predetermined constant.
The system of claim 2, wherein the classifier algorithm is: 
    PNG
    media_image3.png
    56
    412
    media_image3.png
    Greyscale
 wherein DETthresh is a predetermined constant.


Regarding claim 5, Claim is rejected under claim 4 of Pat # 10,456,086.
Instant Application
Pat # 10,456,086
The system of claim 4, wherein DETtresh is 0.4.
The system of claim 4, wherein DETtresh is 0.4.


Regarding claim 6, Claim is rejected under claim 5 of Pat # 10,456,086.
Instant Application 
Pat # 10,456,086
The system of claim 1, wherein the So is obtained based on the blood glucose signal.
The method of claim 1, wherein the initial glycemic slope signal is obtained based on the blood glucose signal.


Regarding claim 7, Claim is rejected under claim 7 of Pat # 10,456,086.
Instant Application 
Pat # 10,456,086
The system of claim 2, comprising: a display in communication with the processor, the display being configured to present an alert when the hypoglycemia risk state indicates a risk of hypoglycemia.
The method of claim 6 comprising: displaying the generated alert on a display of a portable computing device.


Regarding claim 8, Claim is rejected under claim 15 of Pat # 10,456,086.
Instant Application
Pat # 10,456,086
The system of claim 1, comprising: a continuous blood glucose monitoring sensor in communication with the processor, the continuous blood glucose monitoring sensor configured to generate the blood glucose signal.
The method of claim 1 wherein obtaining the blood glucose signal comprises receiving the blood glucose signal from a continuous blood glucose monitor.



Regarding claim 9, Claim is rejected under claim 8 of Pat # 10,456,086.
Instant Application 
Pat # 10,456,086
The system of claim 1, comprising: an insulin pump in communication with the processor, the insulin pump configured to deliver glucose to a user when the hypoglycemic risk state indicates a risk of hypoglycemia during or after exercise activity.
The method of claim 1 further comprising: communicating an instruction to an insulin pump if the hypoglycemic risk state indicates a risk of hypoglycemia during or after exercise.


Regarding claim 10, Claim is rejected under claim 9 of Pat # 10,456,086.
Instant Application 
Pat # 10,456,086
The system of claim 1, wherein the processor is configured to communicate an instruction to the user to consume a determined amount of carbohydrate prior to or during the activity when the hypoglycemia risk state indicates a risk of hypoglycemia during or after activity.
The method of claim 1 further comprising: communicating an instruction to the user to consume a determined amount of carbohydrate prior to or during the exercise if the hypoglycemia risk state indicates a risk of hypoglycemia during or after exercise.


Regarding claim 11, Claim is rejected under claim 11 of Pat # 10,456,086.
Instant Application
Pat # 10,456,086
The system of claim 1, comprising: at least one sensor configured to detect when the user begins to activity.
The method of claim 1 further comprising: obtaining an activity signal from at least one sensor configured to detect when the user begins to exercise.


Regarding claim 12, Claim is rejected under claim 12 of Pat # 10,456,086.
Instant Application 
Pat # 10,456,086
The system of claim 11, wherein the at least one sensor includes one or more of a heartrate sensor and/or an accelerometer.
The method of claim 10, wherein the at least one sensor includes one or more of a heartrate sensor and an accelerometer


Regarding claim 13, Claim is rejected under claim 13 of Pat # 10,456,086.
Instant Application
Pat # 10,456,086
The system of claim 11, wherein in response to the at least one sensor detecting that the user has begun to activity, the processor is configured to generate an alert when the hypoglycemia risk state indicates a risk of hypoglycemia during or after activity.
The method of claim 10 further comprising: in response to detecting that the user has begun to exercise, generating an alert if the hypoglycemia risk state indicates a risk of hypoglycemia during or after exercise.


Regarding claim 14, Claim is rejected under claim 14 of Pat # 10,456,086.
Instant Application
Pat # 10,456,086
The system of claim 1, wherein the processor is configured to: obtain from a user one or more additional signals corresponding to a type of activity, an intensity of activity, or a duration of activity, and wherein the hypoglycemic prediction algorithm determines the probability of the user being hypoglycemic during or after activity based at least in part on the one or more additional signals.
The method of claim 1 further comprising: obtaining from the user one or more additional signals corresponding to a type of exercise, an intensity of exercise, or a duration of exercise, and wherein the hypoglycemic prediction algorithm determines the probability of the user being hypoglycemic during or after exercise based at least in part on the one or more additional signals.


Regarding claim 15, the computer-implemented method substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 16, the computer-implemented method substantially has same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 17, the computer-implemented method substantially has same limitations as claim 3, thus the same rejection is applicable. 

Regarding claim 18, the computer-implemented method substantially has same limitations as claim 4, thus the same rejection is applicable. 

Regarding claim 19, the computer-implemented method substantially have same limitations as claim 7, thus the same rejection is applicable. 

Regarding claim 20, the computer-implemented method substantially have same limitations as claim 9, thus the same rejection is applicable.
Conclusion
22.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632